Title: Jean Baptiste Say to Thomas Jefferson, 22 August 1814
From: Say, Jean Baptiste
To: Jefferson, Thomas


          
            Monsieur Paris   22 août 1814.
            J’ai eu l’honneur de vous ecrire le 15 juin dernier en vous adressant un exemplaire de mon nouveau Traité d’Economie politique, que les circonstances générales où nous nous Sommes trouvés, m’ont permis de publier. Je Souhaite vivement que cet ouvrage vous Soit parvenu, car votre approbation est une de celles dont je fais le plus de cas; je la regarde comme un veritable titre de gloire. La lettre et le livre étaient recommandés aux Soins de Mr Todd, alors à Paris, actuellement à Gand.
            Je prenais la liberté dans cette lettre de vous parler de mon fils, jeune homme de Vingt ans envoyé en Amérique par une respectable maison de commerce de ce pays-ci. Mr Warden avait eu la bonté de lui donner une lettre d’introduction auprès de Vous, Monsieur; j’ignore encore s’il a eu l’honneur de vous presenter Ses devoirs.
            Mr Warden a depuis ce moment eu le malheur d’encourir la défaveur de l’Ambassadeur des Etats-unis; ce qui l’a arreté dans une carriere où il m’a Semblé qu’il Se conduisait avec honneur, et ce qui a
				fort affligé Ses amis. Il Se flatte qu’on rendra justice à ses intentions et qu’il pourra reprendre Ses fonctions de Consul. Il etait fort bien vu de toutes les personnes qui tiennent à notre
				gouvernement.
            Quant à moi, Si je reste en France, ce Sera par la difficulté de changer de place avec une famille nombreuse et une fortune médiocre. J’aimerais à habiter un pays libre, et je ne peux guère me flatter que celui-ci le
				devienne. Ce n’est pas que le gouvernement actuel Soit assez fort et assez habile pour etre oppresseur; mais le peuple est trop peu instruit pour échaper à l’oppression. On s’imagine en France que defendre Ses droits, c’est attaquer l’autorité; que contenir le gouvernement dans de justes bornes, c’est être indiscipliné; et c’est ainsi que la crainte des desordres nous plonge dans
				la Servitude. Aussi, Si je pouvais avec 60 mille francs disponibles, devenir cultivateur dans votre pays et y faire Subsister confortablement ma famille je crois que je m’y deciderais. C’est ce
				qui
				m’avait déterminé, Monsieur, à vous demander quelques informations Sur le prix actuel des terres, dans les pays habités et avec un commencement de defrichement et de bâtimens tel qu’on pût y Subsister dès la première année mais je crains d’avoir été indiscret en vous entretenant de mes interets privés.
            Je me borne donc à vous prier, Monsieur, de reclamer la seconde édition de mon Economie politique Si contre mes intentions elle ne vous avait pas été remise, et d’agréer favorablement l’expression de mon Sincère dévouement et de mon profond respect
            
              
                 J. B. Say
              
              
                Rue des fossés Saint Jacques No 13
              
            
          
          
            P.S. Si je pouvais obtenir d’etre agregé à la plus estimée de vos Societés Savantes, je regarderais cela comme un très grand honneur.
          
         
          Editors’ Translation
          
            
              Sir   Paris 22 August 1814.
              I had the honor of writing you last 15 June and of sending  you a copy of my new Traité d’Economie Politique, which I was allowed to publish, given the general circumstances in which we found ourselves. I very much wish this work to reach you, for I value your approbation more than that of any other; and I would consider receiving your approval to be a very great honor. The letter and book were entrusted to the care of Mr. Todd, who was then in Paris, and is now at Ghent.
               In that letter I took the liberty of mentioning my son, a young man of twenty who has been  sent to America by one of our respectable commercial houses. Mr. Warden was so kind as to give him a letter of introduction to present when he sees you, Sir; I still do not know whether he has had the honor of paying you his respects.
              Since then, Mr. Warden has been so unfortunate as to incur the disfavor of the United States ambassador, which ended a career in which he seemed to be conducting himself very honorably, and which has saddened his
			 friends very much. He flatters himself that his intentions will be fairly judged, and that he will be able to resume his role as consul. All the people who support our government had a very
			 high opinion of him.
              As for me, if I stay in France, it will be because of the difficulty of moving with a large family and a modest fortune. I would like to live in a free country, and I cannot delude myself that this country
			 will become one. Even though the current government lacks the strength or skill to be oppressive, the people are too poorly educated to escape oppression. In France it is thought that to defend one’s rights is to attack authority; that to contain the government within just limits is to be undisciplined; and this is how a fear of disorder plunges us
			 into servitude. Thus, if with sixty thousand francs in hand I could become a farmer in your country and support my family comfortably, I believe I would make up my mind to do it. This is what
			 prompted
			 me, Sir, to ask you for some information about the current price of partially cleared land with a few buildings in populated regions, with which one could make a living
			 starting the first year. But I fear that I have been indiscreet in writing to you about my private interests.
              
              Therefore, I will limit myself to asking you, Sir, to request a copy of the second edition of my Traité d’Economie Politique if, contrary to my wishes, it has not yet reached you, and to accept my sincere devotion and profound respect
              
                
                  J. B. Say 
                
                
                  Rue des Fossés Saint Jacques Number 13
                
              
            
            
              P.S. I would consider it a very great honor if I were admitted into the most esteemed of your scholarly societies.
            
          
        